Supreme Court of Florida
                              ____________

                            No. SC18-1629
                             ____________

                          PETER AVSENEW,
                             Appellant,

                                     vs.

                        STATE OF FLORIDA,
                             Appellee.

                          January 13, 2022
                        CORRECTED OPINION

PER CURIAM.

     Peter Avsenew appeals his judgments of conviction of first-

degree murder and sentences of death. We have jurisdiction. See

art. V, § 3(b)(1), Fla. Const. As we explain below, we reverse

Avsenew’s convictions and sentences, and we remand this case to

the circuit court for a new trial.

                            BACKGROUND

     Avsenew was convicted of and sentenced to death for the 2010

first-degree murders of Stephen Adams and Kevin Powell. The State

presented evidence at trial that in the early morning hours of
December 26, 2010, the bodies of Adams and Powell were found at

their Wilton Manors home after a concerned family member

requested that law enforcement conduct a welfare check at the

home. Both victims sustained multiple gunshot wounds and blunt

force trauma. There were no signs of forced entry at the home, and

no fingerprints were found. A bottle of bleach was found on a table

near the victims’ bodies. The victims’ wallets, credit cards, and

black Saturn SUV were missing. No murder weapons were ever

found.

     Avsenew was identified as a person of interest in the murders

after documents bearing his name were found inside the victims’

home. The murder investigation further revealed that Avsenew

knew the victims and had moved into their home shortly before the

murders.

     The defense argued that Avsenew did not commit the murders,

rather that he came home sometime after the murders, found the

deceased victims, took their belongings, and left the scene.

     However, the defense theory was contradicted by the State’s

evidence, particularly the perpetuated testimony of a material

witness—Avsenew’s mother, Jeanne Avsenew. Ms. Avsenew’s


                                -2-
testimony described multiple incriminating statements made and

actions taken by Avsenew shortly after the murders.

     Although Avsenew raises twelve issues in this direct appeal,

we address the sole determinative issue. The perpetuated

testimony of Ms. Avsenew, which was conducted despite her

inability to see Avsenew during her testimony, violated the

requirements of rule 3.190(i)(3), Florida Rules of Criminal

Procedure. Because this rule violation was not harmless error, we

must reverse Avsenew’s convictions and sentences and remand this

case to the circuit court for a new trial.

                              ANALYSIS

             The Perpetuated Testimony of Ms. Avsenew

     Due to serious health problems that rendered her unable to

travel to Broward County to testify at Avsenew’s trial, the trial court

granted the State’s motion to perpetuate the testimony of

Ms. Avsenew pursuant to rule 3.190(i), Florida Rules of Criminal

Procedure.

     At the time of the perpetuated testimony in August 2017,

Ms. Avsenew was located in Polk County. Avsenew, defense

counsel, the prosecutor, and the judge were in a Broward County


                                  -3-
courtroom. The two locations were connected remotely by audio-

visual equipment. Ms. Avsenew’s testimony was recorded on video,

and the video of her testimony was played for the jury at Avsenew’s

trial in November 2017.

     Ms. Avsenew testified that around 4:30 p.m. on the afternoon

of December 25, 2010, Avsenew unexpectedly called her and said

that he was on his way to visit her at her home in Polk County.

Prior to that time, Ms. Avsenew had not seen Avsenew since

September 2010, when she visited him in Broward County, and he

had never visited her at her home in Polk County. Avsenew lodged

at Ms. Avsenew’s home from the evening of December 25 until

December 27, when he was arrested for the murders.

     About 6:30 p.m. on December 25, Avsenew arrived at

Ms. Avsenew’s home. Avsenew was accompanied by his dog, and

he was driving a black Saturn SUV that he initially said he

borrowed from a friend. At the time, Avsenew’s brother was also at

the home celebrating the Christmas holiday.

     Avsenew entered the home carrying a backpack and a duffle

bag. He later returned to the SUV to retrieve a tent and other




                                -4-
camping supplies, and he explained that he was going to travel to

the Appalachian Mountains to camp.

     Avsenew initially said that he left South Florida after his dog

killed another dog, but he later said that he had done something

bad and had gotten into trouble in South Florida. He suggested

that what he had done was violent, that it was the worst thing he

had ever done, and that if he got caught, he would not be able to get

out of trouble. Avsenew also asked about his biological father and

inquired whether his father was a violent person.

     Avsenew also mentioned that he had a gun, and Ms. Avsenew

got upset and told him that he needed to get rid of it. Avsenew later

told her that he had gotten rid of the gun by throwing it into a

lake.1

     Avsenew also explained that he was very tired and had not

slept in three days. Ms. Avsenew suggested that taking a shower

would make him feel better. Avsenew took a shower, after which he

commented that it felt good to get rid of the smell of bleach.

Ms. Avsenew testified that she never smelled bleach on Avsenew,



     1. The State presented testimony that a dive team searched a
nearby lake for a gun, but the search was unsuccessful.

                                 -5-
and Avsenew did not explain his comment. Avsenew also displayed

a bruise on his leg and said that he was injured in a fight with

“some guy.”

     On December 26 and 27, Avsenew went to two Walmart stores

in Polk County and purchased multiple items, including camping

supplies and gift cards. Avsenew told Ms. Avsenew that he was able

to buy the items because a friend loaned him money. However, the

State presented evidence that these purchases were made using the

victims’ credit cards.

     Ms. Avsenew testified that Avsenew used her computer to

conduct internet searches and that he became increasingly anxious

as he did so. Avsenew told her that he had been searching for

information on campgrounds. On December 27, Avsenew said that

he had to leave the state for six months, and he and Ms. Avsenew

called family members to see if Avsenew could stay with any of

them.

     Also on December 27, Avsenew said that he had to get rid of

the SUV that he drove to Ms. Avsenew’s home. Avsenew admitted

that the SUV was stolen and that he lied about how he obtained it.

Ms. Avsenew testified that she followed Avsenew in her car to a


                                -6-
nearby Walmart, where Avsenew abandoned the SUV in the parking

lot. 2 Ms. Avsenew recalled that she expressed concern about being

involved in whatever Avsenew was a part of and that Avsenew tried

to reassure her by telling her that the parking lot surveillance

cameras were not facing their direction. They left the parking lot

and returned to Ms. Avsenew’s home, where, upon arrival,

Ms. Avsenew asked Avsenew to go to her bedroom and calm his

dog.

       While Avsenew was in the bedroom, Ms. Avsenew logged onto

her computer to see if she could determine the content of Avsenew’s

internet searches. Her search revealed that Avsenew was a person

of interest in a homicide investigation in Wilton Manors.

Ms. Avsenew immediately left her home, went to a friend’s house,

and told the friend what she learned. The friend advised

Ms. Avsenew to contact the police and assisted her in doing so.




     2. The State introduced evidence that the SUV retrieved from
the parking lot was the victims’ missing vehicle.


                                 -7-
     Ms. Avsenew then returned to an area near her home while

the police went to the home and took Avsenew into custody without

incident. 3

   Rule 3.190(i) Motion to Take Deposition to Perpetuate Testimony

     Our analysis is guided by rule 3.190(i), the Florida Rule of

Criminal Procedure governing the perpetuated testimony of Ms.

Avsenew. Under rule 3.190(i)(1), upon motion of the State or the

defendant, the trial court may permit a witness to perpetuate trial

testimony via deposition if “a prospective witness resides beyond

the territorial jurisdiction of the court or may be unable to attend or

be prevented from attending a trial or hearing.” Fla. R. Crim. P.

3.190(i)(1). The court must also find “that the witness’s testimony

is material, and that it is necessary to take the deposition to

prevent a failure of justice.” Id.

     Here, the trial court did not abuse its discretion when it

permitted the perpetuated testimony of Ms. Avsenew pursuant to

rule 3.190(i). Moreover, in this appeal, Avsenew does not base his



     3. Following Avsenew’s arrest, Ms. Avsenew consented to a
search of her home. The search yielded multiple pieces of physical
evidence that were entered into evidence at trial.


                                     -8-
challenge on the fact that the deposition was conducted remotely

and using video technology, rather than in his physical presence.

Rather, Avsenew’s argument, and therefore our focus, centers on

the format of the testimony which, due to the setup of the audio-

visual equipment, prevented Ms. Avsenew from seeing Avsenew

while she testified and thus violated rule 3.190(i)(3), which provides

in relevant part:

           (3) If the deposition is taken on the application of
     the state, the defendant and the defendant’s attorney
     shall be given reasonable notice of the time and place set
     for the deposition. The officer having custody of the
     defendant shall be notified of the time and place and
     shall produce the defendant at the examination and keep
     the defendant in the presence of the witness during the
     examination.

(Emphasis added.) In light of the rule’s requirement that the

defendant be in the witness’s “presence,” compliance with this rule

requires that the defendant and the testifying witness be able to see

each other during the examination. However, the record

conclusively establishes that Ms. Avsenew was unable to see

Avsenew.

     At the beginning of the hearing during which Ms. Avsenew’s

perpetuated testimony occurred, the trial court asked her: “Can you



                                 -9-
see us here in the courtroom?” Ms. Avsenew answered that she

could see in the courtroom, but the trial court never confirmed that

she could see Avsenew. Immediately before Ms. Avsenew’s

testimony began, defense counsel objected that Ms. Avsenew was

unable to see Avsenew:

     Defense Counsel: . . . But I would renew the objection
     that while she’s testifying, she’s looking at the podium
     and not at our client as if she were in the courtroom.
     And the right to confrontation of my client to the material
     witness is definitely limited very much so in the
     perpetuation. And I’d just like to renew the objections
     made previously.

     The Court: Anything new from The State?

     Prosecutor: No, Your Honor.

     The Court: The Court maintains its prior rulings and the
     reasons stated on the record for The Court allowing the
     perpetuation of the testimony in this case.
           And, Counsel, if you were listening, The Court’s first
     question was could she see us here in the courtroom,
     and if she could hear. So your client’s confrontation
     rights are preserved. He’s here, she can see in the
     courtroom and he can certainly see her. And closed
     circuit television use has been sanctioned and said okay
     by the Supreme Court of this state, as well as the
     Supreme Court of the United States. So until I get a
     definitive ruling saying that what The Court is doing is
     totally unconstitutional, then the defendant’s 6th
     Amendment privilege rights are being preserved. Your
     objection is still overruled. . . .

     Defense Counsel: Thank you, Judge. I don’t—


                                - 10 -
     The Court: The State may call its witness.
     Defense Counsel: Just for the record, I don’t think
     Ms. Avsenew is able to see—

     The Court: You can ask her when you cross-examine
     her. Let’s proceed. We’ve delayed these proceedings long
     enough, Mr. Ermine. You may proceed.

     Prosecutor: Yes, Your Honor. The State will call
     Ms. Jeanne Avsenew.

     The Court: All right. My clerk is going to swear
     Ms. Avsenew in.

Then, at the beginning of cross-examination, defense counsel asked

Ms. Avsenew whether she could see Avsenew, and she stated that

she could not:

     Defense Counsel: Ms. Avsenew, you can see and hear
     me?

     Ms. Avsenew: Yes, I can.

     Defense Counsel: Can you see your son, Peter?

     Ms. Avsenew: No.

     Defense Counsel: Just me?

     Ms. Avsenew: Just you.

     At trial, just before the video of Ms. Avsenew’s testimony was

played for the jury, defense counsel objected again that

Ms. Avsenew was unable to see Avsenew during her testimony. The


                                - 11 -
trial court overruled defense counsel’s objection, and the trial

continued with the video of Ms. Avsenew’s testimony being

published to the jury.

     However, proceeding with the testimony—despite

Ms. Avsenew’s inability to see Avsenew—violated rule 3.190(i)(3).

The failure to ensure that Avsenew was kept in the presence of

Ms. Avsenew during her testimony (in this case, her “virtual”

presence) constituted a clear violation of rule 3.190(i)(3). Thus, the

testimony of Ms. Avsenew was not properly admitted against

Avsenew at trial. Importantly, we note that the error here appears

to have stemmed from sheer indifference to Ms. Avsenew’s inability

to see Avsenew. The State has not argued that there is any

important state interest, public policy, or necessity of the case that

required the use of a deposition format in which the witness could

not see the defendant. We need not and do not address whether

such circumstances could permit a deviation from the strict

requirements of the rule. Cf. Harrell v. State, 709 So. 2d 1364 (Fla.

1998).




                                - 12 -
                        Harmless Error Analysis

     However, our analysis does not end with our conclusion that

the perpetuated testimony of Ms. Avsenew violated rule 3.190(i)(3).

We now consider whether the fact that Avsenew was not kept in the

presence of Ms. Avsenew during Ms. Avsenew’s testimony

constituted harmless error.

     Under Florida law, to establish harmless error, the State has

the burden of demonstrating that there was no “reasonable

possibility that the error contributed to the conviction.” State v.

DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986). The harmless error

test “is not a sufficiency-of-the-evidence, a correct result, a not

clearly wrong, a substantial evidence, a more probable than not, a

clear and convincing, or even an overwhelming evidence test” but

the “focus is on the effect of the error on the trier-of-fact.” Id. at

1139. We conclude that the error was not harmless.

     Ms. Avsenew’s testimony was material to the State’s case

against Avsenew. From Ms. Avsenew’s testimony, the jury learned

that Avsenew (1) visited her unexpectedly on December 25, 2010;

(2) initially gave conflicting statements about how he came to

possess the victims’ SUV and later admitted that it was stolen;


                                  - 13 -
(3) admitted to having a gun and getting rid of it; (4) initially gave

one account about his basis for leaving South Florida but later told

his mother that he had done something violent, something that was

the worst thing he had ever done, and that he could not get out of if

he was caught; (5) engaged his mother in making phone calls to

relatives looking for a place for Avsenew to stay; (6) possessed

camping equipment when he arrived in Polk County to visit

Ms. Avsenew, discussed plans to leave Polk County and go camping

in the mountains, and made additional camping equipment

purchases during his time in Polk County; (7) became increasingly

agitated after he started conducting internet searches on

Ms. Avsenew’s computer; (8) stated after he arrived at

Ms. Avsenew’s home that he had not slept in three days;

(9) displayed a bruise that he said that he got while fighting with

“some guy”; and (10) commented that he got rid of the smell of

bleach after taking a shower.

     We cannot overstate the harmful effect of this testimony

having come from not just anyone, but defendant Avsenew’s own

mother. Indeed, the jury heard a recording of a phone call placed

by Avsenew while he was in jail awaiting trial, wherein he


                                 - 14 -
mentioned that the “lead witness against me is my mom.” Without

question, the impact of Ms. Avsenew’s incriminating testimony on

the jury would have been even greater because she is Avsenew’s

mother.

         The State cannot demonstrate that there is no reasonable

possibility that the testimony of Ms. Avsenew—a material State

witness—contributed to the jury’s guilty verdicts. In other words,

the State cannot demonstrate harmless error because there is a

reasonable possibility that the material testimony of Ms. Avsenew

contributed to the jury’s guilty verdicts. As a result, the admission

of Ms. Avsenew’s testimony against Avsenew was harmful error

which requires reversal.

                               CONCLUSION

         This Court does not take lightly the impact of today’s decision.

However, the introduction of Ms. Avsenew’s testimony constituted

harmful error, and we are bound to rule in a manner that remedies

such error.

         Consequently, we reverse Avsenew’s convictions and

sentences, and we remand this case to the circuit court for a new

trial.


                                   - 15 -
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Broward County,
    Ilona Maxine Holmes, Judge
    Case No. 062011CF005061A88810

Carol Stafford Haughwout, Public Defender, and Gary Lee Caldwell,
Assistant Public Defender, Fifteenth Judicial Circuit, West Palm
Beach, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and
Lisa-Marie Lerner and Leslie T. Campbell, Assistant Attorneys
General, West Palm Beach, Florida,

     for Appellee




                              - 16 -